IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-086-CV



RICHARD H. ANTON AND HANCOCK, PIEDFORD, GALTON & McGILL,

	APPELLANTS

vs.



KATHY McGINLEY AND THE ESTATE OF BERNIE McGINLEY,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 396,128-B, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING

 



PER CURIAM
	The parties have filed a joint motion to dismiss.  The motion is granted.  Tex. R.
App. P. 59(a).
	The judgment of the trial court is set aside and the cause is dismissed as moot.


Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Judgment Set Aside and Cause Dismissed on Joint Motion
Filed:  June 22, 1994
Do Not Publish